This is an application for a writ of error to reverse a judgment of the Court of Civil Appeals, which reversed the judgment of the District Court. One of the justices of the appellate court dissented from the conclusions of that court, and we therefore have jurisdiction of the cause.
The majority of the Court of Civil Appeals held, in effect, that if the verdict was not without evidence to support it, it was against such a preponderance of the evidence that the judgment should be reversed. It was upon this point that the dissent arose. The conclusion of the Court of Civil Appeals determines, for the purposes of the appeal, a question of fact, and their jurisdiction over the question is made final by the Constitution and statutes. While, therefore, we have jurisdiction over the case, we have no power to revise their ruling upon the point of dissent, and therefore give no opinion upon it.
The application is therefore refused.
Refused.
Delivered November 21, 1895. *Page 662